Judgment was entered in the Supreme Court, May 17th 1875,
Per Curiam.
The wife’s property was realty until converted into personalty by the proceeding in partition. But the moment conversion took place the proceeds came under the Act of 29th March 1832, which forbade its payment to the husband without the written consent and separate examination and acknowledgment of the wife, which never existed. Consequently the money never vested in the husband. When the Act of 1849 took effect the money still remained to the wife as her own. Hence she had the power to dispose of it by will, subject only to the right given to the husband by the Act of May 4th 1855, to take his share against her will, which share was one-half on her decease without issue. We see no error to be corrected.
Judgment affirmed in both of the above cases.